Citation Nr: 0800593	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-38 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected bilateral high frequency hearing loss.  

2.  Entitlement to a compensable rating for the service-
connected left eye pterygium.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to increased ratings for 
bilateral high frequency hearing loss and pterygium, left 
eye, both rated as noncompensable (0 percent).  The case was 
previously remanded to the RO for purposes of scheduling the 
veteran for a personal hearing before a Veterans Law Judge.  
The veteran subsequently appeared for a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in September 2006.  A transcript of that hearing is 
associated with the claims folder.

During the hearing, the veteran's representative mentioned a 
separate service connection claim for tinnitus.  This matter 
is referred to the RO.

The case was remanded back to the RO in April 2007 for 
additional development.


FINDINGS OF FACT

1.  The veteran has no worse than Level III hearing in the 
left ear and no worse than Level II hearing in the right ear.  

2.  A compensable loss of vision in the left eye due to the 
service-connected left eye pterygium has not been 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIA, and VII, Diagnostic Code 6100 
(2007).

2.  The criteria for the assignment of a compensable 
evaluation for residuals, removal of pterygium, left eye have 
not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.84, Diagnostic 
Code 6034 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2002; however, this letter did not 
fully comply with the requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), identifying the evidence necessary 
to substantiate claims for increased ratings and the relative 
duties of VA and the claimant to obtain evidence; or 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his or her possession 
that pertains to the claims.  As such, a subsequent letter 
was sent to the veteran in May 2004, which corrected the 
defects with regard to notice content.  While the May 2004  
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in an August 2004 statement of the case, 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, a subsequent letter was sent to 
the veteran to correct that defect in May 2006.  Moreover, as 
the initial disability rating and effective date of service 
connection for both hearing loss and pterygium were 
established long before the claims for increase on appeal, 
any defect with respect to the timing of that portion of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

The notices provided to the veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the disabilities, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.





Hearing Loss

The veteran seeks a compensable rating for the service-
connected hearing loss.  At his personal hearing before the 
undersigned, the veteran testified that his hearing has 
worsened over the years since the initial grant of service 
connection, and in particular, over the last few years.  

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

VA audiological examination in May 2003 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
80
90
LEFT
20
20
55
85
95

The pure tone threshold average (the sum of pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
60 in the right ear and 64 in the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 92 percent in the left ear.  Applying 
these figures to Table VI at 38 C.F.R. § 4.85, the veteran 
has Level III hearing in the right ear and Level II hearing 
in the left ear.  

VA audiological examination in June 2007 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
70
85
LEFT
15
15
50
75
90

The pure tone threshold average (the sum of pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
54 in the right ear and 58 in the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and 88 percent in the left ear.  Applying 
these figures to Table VI at 38 C.F.R. § 4.85, the veteran 
has Level II hearing in the right ear and Level III hearing 
in the left ear.  

The examiner reviewed the veteran's claims file and indicated 
that the veteran's test results were consistent with those 
obtained at the VA C&P examination in 2003.  

In sum, the VA examinations of May 2003 and June 2007 reveal 
no worse than Level III hearing in the right ear and no worse 
than Level III hearing in the left ear.  

Applying the facts in this case to the criteria set forth 
above, the assignment of a compensable rating is not 
warranted.  Additionally, even if the most severe findings of 
speech discrimination (88 percent in each ear) were combined 
with the most severe findings of pure tone threshold averages 
of 60 (right ear) and 64 (left ear), the application to 
Tables VI and VII in the regulations would still result in a 
noncompensable rating.  

In light of these findings, a compensable rating is not 
warranted for the service-connected bilateral hearing loss.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) (pertaining to situations where the veteran is deaf) 
and 4.86, (pertaining to exceptional patterns of hearing 
impairment), but the results of the audiometric examinations 
of record clearly show that these provisions are not 
applicable in this case.  There is no other pertinent medical 
evidence of record that would entitle the veteran to a 
compensable rating for bilateral hearing loss.

In reaching this decision, the veteran's contentions 
regarding the severity of his hearing loss have been 
considered.  There is no reason to doubt the credibility of 
the veteran or his family with respect to his hearing loss 
disability.  The findings on the multiple examinations of 
record are consistent with the veteran's assertions that he 
has difficulty hearing.  The objective findings on 
examination, however, do not allow for the assignment of a 
compensable rating in this case.  The Board is bound by the 
mechanical formula provided by regulation for the assignment 
of ratings for service-connected hearing loss, and is without 
authority to grant a compensable rating in this case.  
Although unfortunate, the numeric designations in this case 
do not correlate to a compensable disability rating.  See 38 
C.F.R. § 4.85, Tables VI-VII.





Pterygium

The veteran seeks a higher (compensable) rating for the 
service-connected left eye pterygium.  He asserts that the 
noncompensable evaluation currently assigned does not 
accurately reflect the severity of his disability.  In 
statements submitted in support of this appeal, the veteran 
contends that he has impairment in his vision.  

In this case, service connection for the veteran's left eye 
pterygium was granted by a rating decision of May 1973.  A 
noncompensable rating was granted, effective March 1973.  
This rating has been in effect since that date.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6034, pterygium is 
rated for loss of vision, if any.  Loss of vision is rated 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  A 
noncompensable rating is assigned when vision is 20/40 in 
both eyes.  A 10 percent evaluation is assigned when vision 
is 20/50 in one eye and 20/40 in the other eye, or when 
vision is 20/50 in both eyes.  The evaluations continue to 
increase for additional impairment of central visual acuity.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating.  See 38 C.F.R. § 4.75.

A May 2003 VA examination revealed uncorrected visual acuity 
in the right eye of 20/80 near, and 20/25 -1 far.  Right eye 
corrected was 20/20 near, 20/20 -1 far.  Left eye uncorrected 
was 20/80 near, 20/25 -1 far.  Left eye corrected was 20/20 
near, 20/20 far.  He corrected with myopic astigmatic and 
presbyopic corrections.  There was no diplopia and no visual 
field defects.  External examination revealed mild arcus 
senilis bilateral.  Slit lamp examination revealed scattered 
cortical opacities throughout both lenses of very small type.  
Funduscopic examination revealed no diabetic retinopathy.  
The diagnosis was diabetes mellitus without retinopathy; 
arcus senilis, mild; cortical opacities, small bilateral; and 
refractive error and presbyopia.  

A January 2005 VA optometry clinic eye consultation noted 
complaints of dry eye, left eye worse than right.  
Examination revealed early diabetic cataracts in both eyes.  
A VA eye consult in April 2007 essentially noted corrected 
vision to 20/20 right eye, and 20/20 left eye.

Given that the medical findings do not support a finding of 
loss of vision, there is no basis for a compensable rating 
for the veteran's service connected pterygium, left eye.  See 
38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6034 (2007).  While 
the Board is cognizant of the veteran's assertions regarding 
the current cosmetic defect of the left eye, the veteran's 
pterygium rating is based on loss of vision, and the evidence 
of record fails to show that a compensable rating is 
warranted.  

Other potentially applicable rating provisions have been 
considered, but the criteria for a compensable rating still 
are not met, as the evidence does not show that there is any 
other chronic disease or other eye disorder associated with 
the service-connected pterygium, and his visual field 
examination is normal.  See generally 38 C.F.R. § 4.84a.


ORDER

An increased (compensable) rating for the service-connected 
bilateral hearing loss is denied.  

An increased (compensable) rating for the service-connected 
left eye pterygium is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


